MORROW, Presiding Judge.
The offense is burglary; penalty assessed at confinement in the penitentiary.
The evidence heard before the trial court is not brought up for review. The indictment seems regular and regularly presented.
It appears that the sentence orders the confinement of the appellant in the penitentiary for a term of not less than two nor more than three years. To accord with the verdict it must condemn the appellant to confinement in the penitentiary for a period of not less than two nor more than two years (Pen. Code 1925, art. 1397).
As so reformed, the judgment will be affirmed.